PER CURIAM:1
IT IS ORDERED that the unopposed motion of appellee to vacate the sentence is GRANTED.
IT IS FURTHER ORDERED that the unopposed motion of appellee to remand case to the district court for resentencing is GRANTED.
IT IS FURTHER ORDERED that the unopposed motion of appellee for a 14 day extension of time to file appellees brief is DENIED AS UNNECESSARY.

. Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. 47.5.4.